Citation Nr: 1816586	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1989 to December 1997.  He also had additional periods of unverified service, to include 11 years of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to a TDIU.

In April 2016, the Acting Director of Compensation Service conducted an administrative review of the claim for a TDIU rating on an extraschedular basis and provided a negative determination.  As such, the RO denied the claim in a June 2016 Supplemental Statement of the Case (SSOC).

In May 2014, a new VA Form 21-22 was received at the RO appointing the attorney listed on the title page above and restricting that representation to the Veteran's claim for a TDIU rating and its effective date.  The Board recognizes this change in representation for the above-listed claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

In June 2016, the RO issued an SSOC, which adjudicated the Veteran's claim for a TDIU.  However, the SSOC was sent to the Veteran at a former mailing address, and not at his current mailing address.  The SSOC was returned as undeliverable.  There is no indication that the SSOC was forwarded to the Veteran at his current mailing address of record.  The July 19, 2016 letter notifying the Veteran of the certification of his case to the Board was also returned as undeliverable.  See also September 6, 2016, letter from the RO to the Veteran (returned as undeliverable).

Therefore, on remand, the Veteran and his attorney must be provided with a copy of the June 2016 SSOC, and afforded an appropriate opportunity to respond. 

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records, dated from March 2014 forward.

2.  Mail the Veteran a copy of the June 2016 SSOC at his verified address.  See VA Report of General Information, dated September 29, 2107.  The Veteran's attorney should also be mailed a copy of the June 2016 SSOC.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


